Per Curiam.
The plaintiff in error was convicted in the Morris County Quarter Sessions on an indictment which charged, in substance, that on the 10th day of February, 1924, and from thence hitherto, he willfully and unlawfully kept on his premises at the township of Mount Olive, in the county of Morris, certain slot machines, nsed for the purpose of playing for money, &e., contrary to the form of the statute, &c.
The case is radically imperfect. The state of the case shows that a writ of error was sued out and a return made thereto. Nothing further seems to have been done. No errors have been assigned.
The appeal is dismissed.